DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-2, 4-11, and 13 are deemed to have an effective filing date of April 10, 2017. Claims 3, 12, 14, 15-17, and 18-22 are deemed to have an effective filing date of the instant application as the provisional application does not appear to support “adaptively controlling the recording or stimulating” (claim 3), “electrodes [is] coated with a HfO2 film …” (claim 12), “back side of the device is passivated with … silicon dioxide, or both” (claim 14), “a hardware processor communicatively coupled to the External relay circuitry”, “controller is configured to select an operation mode …” (claims 18-20), and “hardware processor is configured to detect one or more multi-neuronal events and compute a set of associated parameters” (claims 21-22).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hardware processor communicatively coupled to the external relay circuit of claim 15 and the electrodes being coated with HFO2 film of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner notes that page 6, lines 17-18 and page 14, lines 18-28 of the originally filed specification states that the relay station 114 transmits data from device 101 to a base-station (not shown) for off-chip analysis and that the signal transform of the analysis can be implemented fully in software or partially on chip 101. However, the disclosure on page 14 does not mention a hardware processor.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both a stimulation control (in Fig. 1A) and an antenna (in the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: system 100 and antenna 116.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification uses the same reference numeral “116” to describe a stimulation control logic unit (page 6, lines 3-5 and page 9, line 16) and a set of antennas that receives power (page 7, lines 2 and 24; and page 8, line 20). The specification needs to use a different reference numeral for one of the elements identified.  
Appropriate correction is required.

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
In claim 11, the unit of thickness needs to be “µm”. 
In claim 12, line 1, the verb “is” should be “are”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The description of this invention is limited to the one sentence of claim 12. There are no drawings and/or description of the drawings that how the integrated electrodes of the CMOS chip are coated with an HfO2 film. The Examiner notes that microelectrode array 102 can be a passive electrode array fabricated using a conducting polymer-based doped element integrated in a 4-micron thick parylene film (page 11, 1-4 of the originally-filed specification). But, there is no description of how a non-Faradaic electrode is created. Thus, it does not appear that Applicant had possession of the invention as set forth in claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Publication No. WO 2017/035530 to Shepard et al. (cited by Applicant and hereinafter referred to as “WO Shepard”; Publication Date 03/02/2017; EFD 08/29/2016).
The applied reference has a common Applicant/joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Referring to claim 1, WO Shepard discloses an implantable neural recording and stimulation device (e.g., abstract and page 3, lines 2-7) comprising: a flexible and thinned complementary metal-oxide-semiconductor (CMOS) chip (e.g., abstract, page 9, line 23-page 10, line 2 and page 10, lines 7-8 and lines 17-22: ultra-thin CMOS probe 112) which is capable of being positioned on a pial surface of a brain; and an array of electrodes integrated into the CMOS chip configured to at least one of record or stimulate one or more analog signals from each of the electrodes (e.g., abstract, column 4, lines 15-19, and page 6, lines 8-14: each probe includes one or more analog signal chains for communication between circuits and CMOS integrated circuits enable the electrode density to be increased).
With respect to claim 2, WO Shepard discloses the device of claim 1, further comprising power harvesting circuitry configured to power the CMOS chip (e.g., page 3, lines 23-25: energy harvested a power the entire probe/chip).
As to claim 4, WO Shepard discloses the device of claim 1, further comprising one or more analog-to-digital (ADC) converters coupled to the array of electrodes and configured to digitize the one or more analog signals (e.g., page 11, line 18- page 12, line 7, and Fig. 4, 420).
With respect to claim 5, WO Shepard discloses the device of claim 1, further comprising: a multiplexer configured to combine the one or more analog signals into a single analog signal; and an analog to digital converter (ADC) coupled to the multiplexer and configured to digitize the single analog signal (e.g., page 11, line 18- page 12, line 7, and Fig. 4, multiplexer 424,426; ADC 420).
As to claim 6, WO Shepard discloses the device of claim 5, wherein the ADC is a Successive-Approximation-Register (SAR) ADC (e.g., page 11, line 18- page 12, line 7, and Fig. 4,SAR ADC 420).
With respect to claim 7, WO Shepard discloses the device of claim 5, further comprising one or more amplifiers coupled to the electrodes and the multiplexer (e.g., page 11, line 18- page 12, line 7, and Fig. 4, electrodes 430, amplifiers 428, multiplexer 426).
As to claim 8, WO Shepard discloses the device of claim 1, further comprising a first set of antennas integrated into the CMOS chip and configured to receive power (e.g., page 3, lines 2-7: antenna establishes a link to wirelessly power the probe; and page 8, lines 7-11 and Fig. 2, antennas 204, which are included in probe 112 and can be integrated inductors).
With respect to claim 9, WO Shepard discloses the device of claim 8, further comprising a second set of antennas integrated into the CMOS chip and configured to receive and transmit one or more digital signals (e.g., page 8, lines 7-21: one antenna 204 of the plurality of antennas 204 transmits sensed data to external reader 110).
As to claim 10, WO Shepard discloses the device of claim 9, wherein the first set of antennas and the second set of antennas operate at least two decades apart in frequency to reduce interference (e.g., page 12, line 21-page 13, line 8: the low MHz regime can be utilized for power transfer and the high MHz and low GHz regime can be used for power transfer where low MHz is 10MHz and high MHz is 500Mhz, which is over two decades apart).
As to claim 11, WO Shepard discloses the device of claim 1, wherein the CMOS chip is configured to have a thickness of 10µm or less (e.g., page 5, line 20 – page 6, line 14: probe/shank has a thickness of 8 microns (µm)).
With respect to claim 14, WO Shepard discloses the device of claim 1, wherein a back side of the device is passivated with parylene, silicon dioxide, or both (e.g., page 10, lines 8-25: CMOS circuits for probe 112 can be thinned to 8 microns and parylene-C can be deposited on the probe to provide passivation).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over WO Shepard as applied to claim 1 above, and further in view of US Patent No. 9,907,950 to Perryman et al. (hereinafter referred to as “Perryman”).
WO Shepard discloses the device of claim 1, but does not expressly disclose that its microcontroller coupled to the electrodes  (e.g., page 14, lines 11-16 and Fig. 4, 420 which controls the data conversion and/or powering operations/modes of the device) is configured to adaptively control the recording or stimulating of the one or more analog signals. However, Perryman teaches, in a related art: system for stimulation with electrode, that power and impedance sensing circuitry may be used to determine the power/stimulation delivered to the tissue and impedance of the tissue. The measured current and voltage is used as feedback information to the RF pulse generator so that the amount of power delivered to the implant is based on the feedback from the implant control circuitry (e.g., column 17, line 53 – column 183, line 21 and lines 31-55 and Figs. 6 and 7). Examiner’s note: the term “adaptively” is not defined so the Examiner is interpreting the claim as controlling the recording or stimulating “in a way that involves changing to suit changing conditions” (see dictionary definition at https://dictionary.cambridge.org/us/dictionary/english/adaptively which the feedback of Perryman satisfies).
One of ordinary skill in the art would have recognized the benefits of a microcontroller coupled to the CMOS chip in view of the disclosure of WO Shepard and that feedback control circuitry in an implantable stimulation device in view of the teachings of Perryman. Accordingly, one of ordinary skill in the art would have modified the microcontroller/microprocessor of WO Shepard so that it receives feedback from the tissue it is stimulation in order to provide accurate amount of power while stimulating as taught by Perryman, and because the combination would have yielded predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over WO Shepard as applied to claim 1 above, and further in view of US Patent No. 6,044,301 to Hartlaub et al. (hereinafter referred to as “Hartlaub”).
WO Shepard discloses the device of claim 1, but does not expressly disclose an antialiasing filter coupled to the electrodes. WO Shepard discloses that each analog signal chain of the CMOS chip/probe can support sampling at the pixel level and that it can include a filter (page 4, lines 18-19 and page 16, lines 9-14 and Fig. 6, filter 606). Hartlaub teaches, in a related art: implantable medical device, that analog signals are coupled to an ant-aliasing filter 222 and the filtered signal is sampled by a sampling clock (e.g., column 24, lines 45-64 of Hartlaub). Thus, one of ordinary skill in the art would have recognized that an antialiasing filter is a well-known engineering technique to filter analog signals before they are sampled as taught by Hartlaub. Consequently, one of ordinary skill in the art would have modified the device of WO Shepard to include an anti-aliasing filter as a filter before its sampling in view of the teachings of Hartlaub, and because the combination would have yielded predictable results. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being obvious over WO Shepard in view of Perryman.
Regarding claim 15, WO Shepard discloses a system for neural recording and stimulation (e.g., abstract and page 3, lines 2-7), comprising: an implantable neural recording and stimulation device comprising: a flexible and thinned complementary metal-oxide-semiconductor (CMOS) chip (e.g., abstract, page 9, line 23-page 10, line 2 and page 10, lines 7-8 and lines 17-22: ultra-thin CMOS probe 112) which is capable of being positioned on a pial surface of a brain; and an array of electrodes integrated into the CMOS chip configured to at least one of record or stimulate one or more analog signals from each of the electrodes (e.g., abstract, column 4, lines 15-19, and page 6, lines 8-14: each probe includes one or more analog signal chains for communication between circuits and CMOS integrated circuits enable the electrode density to be increased); and external relay circuitry communicatively coupled to the implantable neural recording and stimulation device and configured to wirelessly power and transmit one or more signals from the implantable neural recording and stimulation device (e.g., abstract and page 3, line 14 – page 4, line 5: wireless reader coupled to the probe/chip to establish two-way data communication to provide both power and signal data; and Fig. 4, reader 403, wireless link, 404 probe 406).
WO Shepard differs from the claimed invention in that it does not expressly disclose a hardware processor communicatively coupled to the external relay circuitry and configured to process the transmitted one or more signals. However, Perryman teaches, in a related art: system for stimulation with electrode, that a programmer module or hardware processor is communicatively coupled to external relay circuitry (RF Pulse Modulator 106) and is configured to process the transmitted one or more signals (e.g., column 5, lines 35-49, and column 7, lines 28-32 of Perryman). Accordingly, one of ordinary skill in the art would have recognized the benefits of a hardware processor (mobile phone, laptop, computer) coupled to external relay circuitry in order to process the transmitted signals of the recording and stimulation system in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have modified the system of WO Shepard to have a hardware processor coupled to the external relay circuitry so that user of the implant and/or his physician is able to view and process the analog signals as taught by Perryman, and because the combination would have yielded predictable results.
With respect to claim 16, WO Shepard in view of Perryman discloses the system of claim 15, wherein the external relay circuitry comprises a transceiver configured to transmit one or more signals from the implantable neural recording and stimulation device (e.g., column 23, lines 30-57 and Fig. 9A of Perryman).  Accordingly, one of ordinary skill in the art would have recognized the benefits of transceiver (transmitter and receiver combined) for transmitting signals from the stimulation device in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have further modified the system of WO Shepard in view of Perryman to have a transceiver as its transmitter and its receiver for two-way communication as taught by Perryman that such is a well-known engineering expedient in the implantable stimulation art, and because the combination would have yielded predictable results.
As to claim 17, WO Shepard in view of Perryman discloses the system of claim 15, wherein the external relay circuitry further comprises a controller (e.g., page 14, lines 21-25 and Fig. 4, data of WO Shepard: encoder/modulator of reader 402 receives control data and interprets the data) configured to control the implantable neural recording and stimulation device (see. Fig. 3 of Perryman: a microprocessor in the external relay circuit (external receiver) adjusts the power to be delivered to the implant based on received information). Accordingly, one of ordinary skill in the art would have recognized the benefits of a controller in the external relay circuit to control the implantable neural recording and stimulation device in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have further modified the system of WO Shepard in view of Perryman to have a controller in the external relay circuit to control the implantable stimulation device as taught by Perryman, and because the combination would have yielded predictable results.
With respect to claim 18, WO Shepard in view of Perryman teaches the system of claim 17, wherein the controller is configured to select an operation mode for one or more blocks of electrodes contained in the array of electrodes (e.g., column 23, lines 8-29 of Perryman: telemetry feedback module may calculate a desired operational characteristic for the wireless stimulator device, and column 23, lines 30-39: a power management mode of the external relay circuitry may provide several operational modes to save battery power). Accordingly, one of ordinary skill in the art would have recognized the benefits of a controller selecting an operation mode for one or more blocks of electrodes in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have further modified the system of WO Shepard in view of Perryman to have a controller configured to select an operation mode for one or more blocks of electrodes in order to save battery power as taught by Perryman, and because the combination would have yielded predictable results.
As to claim 19, WO Shepard in view of Perryman teaches the system of claim 18, wherein the selected operation mode is a stimulation mode and wherein the controller generates one or more commands for patterned stimulation using the one or more blocks of electrodes (e.g., column 6, lines 35-56 of Perryman: controller, in the stimulation mode, generates one or more commands for stimulation using electrodes). Accordingly, one of ordinary skill in the art would have recognized the benefits of a controller generating one or more commands for patterned stimulation for the desired neuronal activation in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have further modified the system of WO Shepard in view of Perryman to have a controller to generate one or more commands for patterned stimulation using the blocks of electrodes in order to provide the optimal amount of excitation for an effective therapy for a given medical condition as taught by Perryman, and because the combination would have yielded predictable results.
With respect to claim  20, WO Shepard in view of Perryman teaches the system of claim 18, wherein the selected operation mode is a sensing mode using the one or more blocks of electrodes (e.g., column 31 of Perryman: implantable stimulator device may further include recording/sensing electrodes where the sensed signals are output to the external relay circuitry in order to control the stimulation device). Accordingly, one of ordinary skill in the art would have recognized the benefits of a sensing mode using one or more blocks of electrodes in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have modified the system of WO Shepard to have a sensing mode as taught by Perryman, and because the combination would have yielded predictable results.

The applied reference has a common Applicant/joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO Shepard in view of Perryman as applied to claim 15 above, and further in view of US Patent Application Publication No. 2018/0117318 to Milekovic et al. (hereinafter referred to as “Milekovic”).
With respect to claim 21, WO Shepard in view of Perryman teaches the system of claim 15, wherein the hardware processor is configured to compute a set of associated parameters (e.g., column 7, lines 1-12, column 7, line 51-column 8, line 14 Table 1 of Perryman: the programmer module can send stimulation parameters to the RF pulse generator module/external relay circuitry that include pulse amplitude, pulse frequency, and pulse width). Accordingly, one of ordinary skill in the art would have recognized the benefits of a hardware processor coupled to external relay circuitry in order to compute a set of associated parameters in view of the teachings of Perryman. Consequently, one of ordinary skill in the art would have further modified the system of WO Shepard in view of Perryman to configure the hardware processor to compute a set of associated parameters as taught by Perryman, and because the combination would have yielded predictable results. WO Shepard in view of Perryman differs from the claimed invention in that its hardware processor is not expressly disclosed as detecting one or more multi-neuronal events. However, Milekovic teaches, in a related art: method and systems for triggering electrical stimulation of the spinal cord, that its controller may apply a bandpass filter to neural activity recordings and threshold to identify neuronal spike events. Thus, one of ordinary skill in the art would have recognized the benefits of identifying neural activity recordings in a neural stimulation device in view of the teachings of Milekovic. Consequently, one of ordinary skill in the art would have modified the system of WO Shepard in view of Perryman so that the controller of the hardware processor detects/identifies multi-neuronal events in view of the teachings of Milekovic, and because the combination would have yielded predictable results.
As to claim 22, WO Shepard in view of Perryman and Milekovic teaches the system of claim 21, wherein the hardware processor is further configured to generate the set of parameters and identify the one or more detected multi-neuronal events (as discussed above). WO Shepard in view of Perryman and Milekovic differs from the claimed invention in that “clusters” of the set of parameters are not expressly taught. In that the term “cluster” is not defined nor described with respect to computing a set of associated parameters, the Examiner interprets generating clusters as generating a group of two parameter sets. Perryman teaches that its hardware processor can be utilized for multiple users, and thus, generates groups of the set of parameters: one for each multiple user. One of ordinary skill in the art would have modified the system of WO Shepard in view of Perryman and Milekovic so that its hardware processor is configured to generate clusters of the set of parameters in order to provide a set of associated parameters for each multiple user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2016/0073920 to Kassegne et al. is directed to a microelectromechanical system including at least one electrode for neural signal sensing and stimulation.
US Patent Application Publication No. 2014/0353791 to Jain et al. is directed to a miniaturized implantable sensor where a passivation insulator layer can be selected from SiO2, HfO2, SiN and Al2O3 (see paragraph [0009]).
US Patent Application Publication No. 2014/0275929 to Chen et al. is directed to a neural sensing device that discloses an integrated circuit 12 comprising a plurality of electrical elements including a CMOS substrate, power receiving coil or an antenna (e.g., paragraph [0017]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792